--------------------------------------------------------------------------------

THE SECURITIES REPRESENTED HEREBY AND THE SECURITIES INTO WHICH THIS SECURITY IS
CONVERTIBLE HAVE BEEN OFFERED IN AN OFFSHORE TRANSACTION TO A PERSON WHO IS NOT
A U.S. PERSON (AS DEFINED HEREIN) PURSUANT TO REGULATION S UNDER THE UNITED
STATES SECURITIES ACT OF 1933, AS AMENDED (THE "1933 ACT").

NONE OF THE SECURITIES REPRESENTED HEREBY NOR THE SECURITIES INTO WHICH THESE
SECURITIES ARE CONVERTIBLE HAVE BEEN REGISTERED UNDER THE 1933 ACT, OR ANY U.S.
STATE SECURITIES LAWS, AND, UNLESS SO REGISTERED, MAY NOT BE OFFERED OR SOLD,
DIRECTLY OR INDIRECTLY, IN THE UNITED STATES OR TO A U.S. PERSON EXCEPT IN
ACCORDANCE WITH THE PROVISIONS OF REGULATION S UNDER THE 1933 ACT, PURSUANT TO
AN EFFECTIVE REGISTRATION STATEMENT UNDER THE 1933 ACT, OR PURSUANT TO AN
AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION
REQUIREMENTS OF THE 1933 ACT AND IN EACH CASE ONLY IN ACCORDANCE WITH APPLICABLE
STATE SECURITIES LAWS. HEDGING TRANSACTIONS INVOLVING THIS SECURITY AND THE
SECURITIES INTO WHICH THIS SECURITY IS CONVERTIBLE MAY NOT BE CONDUCTED UNLESS
IN COMPLIANCE WITH THE 1933 ACT. "UNITED STATES" AND "U.S. PERSON" ARE AS
DEFINED BY REGULATION S UNDER THE 1933 ACT.

UNLESS OTHERWISE PERMITTED UNDER SECURITIES LEGISLATION, THE HOLDER OF THIS
SECURITY MUST NOT TRADE THE SECURITY IN OR FROM BRITISH COLUMBIA UNLESS THE
CONDITIONS IN SECTION 12 (2) OF BC INSTRUMENT 51-509 ISSUERS QUOTED IN THE U.S.
OVER-THE-COUNTER MARKET ARE MET.

Issue Date: February 22, 2010

Conversion Price (subject to adjustment herein): US$0.50

U.S. $________

5% CONVERTIBLE NOTE

FOR VALUE RECEIVED, KORE NUTRITION INCORPORATED (the “Company”) promises to pay
to ________________________ or its registered assigns (the “Holder”), the
principal sum of ___________________DOLLARS ($______________) in lawful currency
of the United States (the “Principal Amount”) on April 30, 2010 or such earlier
date as the Note may be permitted to be repaid as provided hereunder (the
“Maturity Date”), and to pay interest to the Holder on the aggregate unconverted
and then outstanding principal amount of this Note at rate of 5% per annum,
subject to section 4.1 below, payable on the earlier of (i) the Conversion Date
(as hereafter defined) and (ii) the Maturity Date (except that, if any such date
is not a Business Day, then such payment shall be due on the next succeeding
Business Day) in cash. Interest shall be calculated on the basis of a 360-day
year and shall accrue daily commencing on the Issue Date until payment in full
of the Principal Amount, together with all accrued and unpaid interest and other
amounts which may become due hereunder, has been made. Interest shall cease to
accrue with respect to any part of the Principal Amount converted, provided that
the Company in fact delivers the Conversion Shares (as hereinafter defined).
Interest hereunder will be paid to the Holder. The Company may prepay any
portion of the Principal Amount without the prior written consent of the Holder
subject to the prepayment terms and conditions set out in Section 4 hereto.

This Note is subject to the following additional provisions:

1.            Subscription Agreement

This Note has been issued pursuant to a subscription agreement between the
Company and the Holder dated February 22, 2010 (the “Subscription Agreement”)
pursuant to which the Holder purchased this Note, and this Note is subject in
all respects to the terms of the Subscription Agreement and incorporates the
terms of the Subscription Agreement to the extent that they do not conflict with
the terms of this Note. This Note may not be transferred or exchanged.

--------------------------------------------------------------------------------

A-2

2.              Events of Default

2.1            “Event of Default”, wherever used herein, means any one of the
following events (whatever the reason and whether it shall be voluntary or
involuntary or effected by operation of law or pursuant to any judgment, decree
or order of any court, or any order, rule or regulation of any administrative or
governmental body):

  (a)

any default in the payment of the Principal Amount of this Note, free of any
claim of subordination, as and when the same shall become due and payable
(whether on a Conversion Date or the Maturity Date or by acceleration or
otherwise);

        (b)

the Company shall fail to observe or perform any other covenant or agreement
contained in this Note or the Subscription Agreement which failure is not cured,
if possible to cure, within 30 calendar days after notice of such default is
sent by the Holder to the Company; or

        (c)

the Company or any of its subsidiaries (each a “Subsidiary”) shall commence, or
there shall be commenced against the Company or any Subsidiary a case under any
applicable bankruptcy or insolvency laws as now or hereafter in effect or any
successor thereto, or the Company or any Subsidiary commences any other
proceeding under any reorganization, arrangement, adjustment of debt, relief of
debtors, dissolution, insolvency or liquidation or similar law of any
jurisdiction whether now or hereafter in effect relating to the Company or any
Subsidiary or there is commenced against the Company or any Subsidiary any such
bankruptcy, insolvency or other proceeding which remains undismissed for a
period of 60 days; or the Company or any Subsidiary is adjudicated insolvent or
bankrupt; or any order of relief or other order approving any such case or
proceeding is entered; or the Company or any Subsidiary suffers any appointment
of any custodian or the like for it or any substantial part of its property
which continues undischarged or unstayed for a period of 60 days; or the Company
or any Subsidiary makes a general assignment for the benefit of creditors; or
the Company shall fail to pay, or shall state that it is unable to pay, or shall
be unable to pay, its debts generally as they become due; or the Company or any
Subsidiary shall call a meeting of its creditors with a view to arranging a
composition, adjustment or restructuring of its debts; or the Company or any
Subsidiary shall by any act or failure to act expressly indicate its consent to,
approval of or acquiescence in any of the foregoing; or any corporate or other
action is taken by the Company or any Subsidiary for the purpose of effecting
any of the foregoing.

2.2            If any Event of Default occurs, the full Principal Amount,
together with interest and other amounts owing in respect thereof to the date of
acceleration shall become, at the Holder’s election, immediately due and payable
in cash. Upon payment of the full Principal Amount, together with interest and
other amounts owing in respect thereof, in accordance herewith, this Note shall
promptly be surrendered to or as directed by the Company. The Holder need not
provide and the Company hereby waives any presentment, demand, protest or other
notice of any kind, and the Holder may immediately and without expiration of any
grace period enforce any and all of its rights and remedies hereunder and all
other remedies available to it under applicable law. Such declaration may be
rescinded and annulled by the Holder at any time prior to payment hereunder and
the Holder shall have all rights as a Note holder until such time, if any, as
the full payment under this Section shall have been received by it. No such
rescission or annulment shall affect any subsequent Event of Default or impair
any right consequent thereon.

3.              Conversion

3.1            At any time after the Issue Date until this Note is no longer
outstanding, this Note may be converted into Conversion Shares at any time and
from time-to-time, in whole or in part, at the option of the Holder. The Holder
shall effect conversions by delivering to the Company the form of Notice of
Conversion attached hereto as Annex A (a “Notice of Conversion”), specifying
therein the amount of principal and interest to be converted and the date on
which such conversion is to be effected (a “Conversion Date”); provided that the
date upon which any such conversion may be effected may not be less than 5
calendar days following the date of delivery of the Notice of Conversion. If no
Conversion Date is specified in a Notice of Conversion, the Conversion Date
shall be the date that is 10 calendar days after such Notice of Conversion is
delivered to the Company. To effect conversions hereunder, the Holder shall not
be required to physically surrender the Note to the Company unless the entire
principal amount of this Note has been so converted. Conversions hereunder shall
have the effect of lowering the outstanding principal amount of this Note in an
amount equal to the applicable conversion. The Holder and the Company shall
maintain records showing the principal amount converted and the date of such
conversions. The Company shall deliver any objection to any Notice of Conversion
within 10 business days of receipt of such notice. The Holder, by acceptance of
this Note, acknowledges and agrees that, by reason of the provisions of this
paragraph, following conversion of a portion of this Note, the unpaid and
unconverted principal amount of this Note may be less than the amount stated on
the face hereof.

--------------------------------------------------------------------------------

A-3

3.2            The number of Conversion Shares issuable upon a conversion of any
outstanding principal under the Note shall be determined by the quotient
obtained by dividing (x) by (y) where (x) is equal to the amount of outstanding
principal to be converted and (y) is the Conversion Price (as hereinafter
defined).

3.3            The number of Conversion Shares issuable upon a conversion of any
accrued and outstanding interest on the Note (the “Accrued Interest”) shall be
determined by the quotient obtained by dividing (x) by (y) where (x) is equal to
the amount of Accrued Interest to be converted and (y) is the Market Price on
the Conversion Date.

3.4            Not later than five Trading Days after any Conversion Date, the
Company will deliver to the Holder a certificate or certificates representing
the Conversion Shares (bearing such legends as may be required by applicable law
and those required by the Subscription Agreement) representing the number of
Conversion Shares being acquired upon the conversion of Note.

3.5            The conversion price (the “Conversion Price”) in effect on any
Conversion Date shall be equal to $0.50.

3.6            The Company covenants that it will at all times reserve and keep
available out of its authorized and unissued shares of Common Stock such number
of shares as is necessary in order to ensure that a sufficient number are
available for the purpose of issuance of Conversion Shares upon conversion of
this Note, free from pre-emptive rights or any other actual contingent purchase
rights of Persons other than the Holder. The Company covenants that all
Conversion Shares shall, upon issue, be duly and validly authorized, issued and
fully paid and non-assessable.

3.7            Upon a conversion hereunder the Company shall not be required to
issue stock certificates representing fractions of any Conversion Shares, and
the number of Conversion Shares shall be rounded up or down to the nearest whole
number.

If the Company, at any time while this Note is outstanding: (A) pays a stock
dividend or otherwise makes a distribution or distributions in shares of its
Common Stock or any other equity or equity equivalent securities payable in
shares of Common Stock, (B) subdivides outstanding shares of Common Stock into a
larger number of shares, (C) combines (including by way of reverse stock split)
outstanding shares of Common Stock into a smaller number of shares, or (D)
issues by reclassification of shares of the Common Stock any shares of capital
stock of the Company, then the Conversion Price shall be multiplied by a
fraction of which the numerator shall be the number of shares of Common Stock
(excluding treasury shares, if any) outstanding before such event and of which
the denominator shall be the number of shares of Common Stock outstanding after
such event. Any adjustment made pursuant to this Section shall become effective
immediately after the record date for the determination of stockholders entitled
to receive such dividend or distribution and shall become effective immediately
after the effective date in the case of a subdivision, combination or
re-classification.

4.            Prepayment

If the aggregate unconverted and outstanding Principal Amount of this Note is
converted by the Holder on or before March 31, 2010 then the Holder shall not be
entitled to any interest, Accrued Interest or other amount deemed interest due
under the Note.

The Company may, from time to time at its option, upon ten (10) days’ prior
written notice (a “Prepayment Notice”) to the Holder, prepay (each a
“Prepayment”) all or part of this Note (with all accrued and unpaid interest
thereon) prior to the Maturity Date (the “Outstanding Principal”). The
Prepayment (less any tax required to be withheld by the Company) shall be paid
by cheque or by such other reasonable means as the Company deems desirable. The
mailing of such cheque from the Company's registered office, or the payment by
such other reasonable means as the Company deems desirable, on or before the
prepayment date shall be deemed to be payment on the Prepayment date unless the
cheque is not paid upon presentation or payment by such other means is not
received. Notwithstanding the foregoing, the Company shall be entitled to
require at any time, and from time to time, that the Prepayment be paid to the
Holder only upon presentation and surrender at the registered office of the
Company or at any other place or places designated by the Prepayment Notice. If
only a part of the Note is to be prepaid, a new certificate for the balance
shall be issued at the expense of the Company.

--------------------------------------------------------------------------------

A-4

At any time after a Prepayment Notice is given, the Company shall have the right
to deposit the amount of the prepayment with any chartered bank or banks or with
any trust company or trust companies in British Columbia named for such purpose
in the Prepayment Notice to the credit of a special account or accounts in trust
for Holder, to be paid to it upon surrender to such bank or banks or trust
company or trust companies of the certificate or certificates representing the
Note. Upon such deposit or deposits being made or upon the prepayment date,
whichever is later, the Note shall be and be deemed to be paid and the rights of
the Holder shall be limited to receiving, without interest, the amount so
deposited. Any interest allowed on such deposit or deposits shall accrue to the
Company.

5.            Notices

Any and all notices or other communications or deliveries to be provided by the
Holder hereunder, including, without limitation, any Notice of Conversion, shall
be in writing, sent by a nationally recognized overnight courier service or by
facsimile, addressed to the Company, Attn: President at the facsimile telephone
number or address of the Company appearing on the books of the Company or such
other address as the Company may specify for such purposes by notice to the
Holder delivered in accordance with this Section. Any and all notices or other
communications or deliveries to be provided by the Company hereunder shall be in
writing and delivered personally, by facsimile, sent by a nationally recognized
overnight courier service addressed to the Holder at the facsimile telephone
number or address of such Holder appearing on the books of the Company, or if no
such facsimile telephone number or address appears, at the address of the Holder
to which this Note was delivered. Any notice or other communication or
deliveries hereunder shall be deemed given and effective on the earliest of (i)
the date of transmission, if such notice or communication is delivered via
facsimile at the facsimile telephone number specified in this Section prior to
5:30 p.m. (Pacific Standard Time), (ii) the date after the date of transmission,
if such notice or communication is delivered via facsimile at the facsimile
telephone number specified in this Section later than 5:30 p.m. (Pacific
Standard Time) on any date and earlier than 11:59 p.m. (Pacific Standard Time)
on such date, (iii) the second business day following the date of mailing, if
sent by nationally recognized overnight courier service, or (iv) upon actual
receipt by the party to whom such notice is required to be given.

6.            Definitions

For the purposes hereof, in addition to the terms defined elsewhere in this
Note: (i) capitalized terms not otherwise defined herein have the meanings given
to such terms in the Subscription Agreement, and (ii) the following terms shall
have the following meanings:

  (a)

“Accrued Interest” has the meaning set forth in Section 3.3 hereto.

        (b)

“Business Day” means any day except Saturday, Sunday and any day which shall be
a federal legal holiday in the United States or Canada or a day on which banking
institutions in the State of Nevada or the Province of British Columbia are
authorized or required by law or other government action to close.

        (c)

“Common Stock” means the common stock, par value $0.001 per share, of the
Company and stock of any other class into which such shares may hereafter have
been reclassified or changed.

        (d)

“Conversion Date” has the meaning set forth in Section 3.1 hereof.

        (e)

“Conversion Price” has the meaning set forth in Section 3.5 hereof.

        (f)

“Conversion Share” means shares of the Company’s Common Stock into which
principal and Interest due pursuant to this Note may be converted.

        (g)

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

        (h)

“Issue Date” shall have the meaning shown on the first page of this Note.


--------------------------------------------------------------------------------

A-5

  (i)

“Market Price” means as of a particular date (the “Valuation Date”), the
following with respect to the Company’s Common Stock: (A) if the Common Stock is
then listed on a national stock exchange, the Market Price shall be the closing
bid price of one share of Common Stock on such exchange on the last Trading Day
prior to the Valuation Date, provided that if such Common Stock has not traded
in the prior ten (10) trading sessions, the Market Price shall be the average
closing bid price of the Common Stock in the most recent ten (10) trading
sessions during which the Common Stock has traded; (B) if the Common Stock is
then included in the Financial Industry Regulatory Authority Over-the-Counter
Bulletin Board, the Market Price shall be the closing sale price of one share of
the Common Stock on the Over-the-Counter Bulletin Board on the last Trading Day
prior to the Valuation Date or, if no such closing sale price is available, the
average of the high bid and the low ask price quoted on the Over-the-Counter
Bulletin Board as of the end of the last Trading Day prior to the Valuation
Date, provided that if the Common Stock has not traded in the prior ten (10)
trading sessions, the Market Price shall be the average closing price of one
share of the Common Stock in the most recent ten (10) trading sessions during
which the Common Stock has traded; or (C) if the Common Stock is not traded on
any of the exchanges or quotation services referred to in (A) or (B) above and
is then included in the “pink sheets”, the Market Price shall be the closing
sale price of one share of the Common Stock on the “pink sheets” on the last
Trading Day prior to the Valuation Date or, if no such closing sale price is
available, the average of the high bid and the low ask price quoted on the “pink
sheets” as of the end of the last Trading Day prior to the Valuation Date,
provided that if the Common Stock has not traded in the prior ten (10) trading
sessions, the Market Price shall be the average closing price of one share of
the Common Stock in the most recent ten (10) trading sessions during which the
Common Stock has traded.

        (j)

“Outstanding Principal” has the meaning set out in Section 4.1 hereto.

        (k)

“Person” means a corporation, an association, a partnership, organization, a
business, an individual, a government or political subdivision thereof or a
governmental agency.

        (l)

“Prepayment” has the meaning set out in Section 4.1 hereto.

        (m)

“Prepayment Notice” has the meaning set out in Section 4.1 hereto.

        (n)

“Subscription Agreement” means the Subscription Agreement, dated as of February
22, 2010, to which the Company and the Holder are parties, as amended, modified
or supplemented from time to time in accordance with its terms.

        (o)

“1933 Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.

        (p)

“Trading Day” means a day on which the shares of Common Stock are traded on a
trading market on which the shares of Common Stock are then listed or quoted,
provided, that in the event that the shares of Common Stock are not listed or
quoted, then Trading Day shall mean a Business Day.

7.            Replacement of Note if Lost or Destroyed

If this Note shall be mutilated, lost, stolen or destroyed, the Company shall
execute and deliver, in exchange and substitution for and upon cancellation of a
mutilated Note, or in lieu of or in substitution for a lost, stolen or destroyed
Note, a new Note for the principal amount of this Note so mutilated, lost,
stolen or destroyed but only upon receipt of evidence of such loss, theft or
destruction of such Note, and of the ownership hereof, and indemnity, if
requested, all reasonably satisfactory to the Company.

8.            Governing Law

All questions concerning the construction, validity, enforcement and
interpretation of this Note shall be governed by and construed and enforced in
accordance with the internal laws of the State of Nevada, without regard to the
principles of conflicts of law thereof.

--------------------------------------------------------------------------------

A-6

9.            Waivers

Any waiver by the Company or the Holder of a breach of any provision of this
Note shall not operate as or be construed to be a waiver of any other breach of
such provision or of any breach of any other provision of this Note. The failure
of the Company or the Holder to insist upon strict adherence to any term of this
Note on one or more occasions shall not be considered a waiver or deprive that
party of the right thereafter to insist upon strict adherence to that term or
any other term of this Note. Any waiver must be in writing.

10.            Usury

If any provision of this Note is invalid, illegal or unenforceable, the balance
of this Note shall remain in effect, and if any provision is inapplicable to any
Person or circumstance, it shall nevertheless remain applicable to all other
Persons and circumstances. If it shall be found that any interest or other
amount deemed interest due hereunder violates applicable laws governing usury,
the applicable rate of interest due hereunder shall automatically be lowered to
equal the maximum permitted rate of interest. The Company covenants (to the
extent that it may lawfully do so) that it shall not at any time insist upon,
plead, or in any manner whatsoever claim or take the benefit or advantage of,
any stay, extension or usury law or other law which would prohibit or forgive
the Company from paying all or any portion of the principal of or interest on
this Note as contemplated herein, wherever enacted, now or at any time hereafter
in force, or which may affect the covenants or the performance of this
indenture, and the Company (to the extent it may lawfully do so) hereby
expressly waives all benefits or advantage of any such law, and covenants that
it will not, by resort to any such law, hinder, delay or impeded the execution
of any power herein granted to the Holder, but will suffer and permit the
execution of every such as though no such law has been enacted.

11.            Next Business Day

Whenever any payment or other obligation hereunder shall be due on a day other
than a Business Day, such payment shall be made on the next succeeding Business
Day.

IN WITNESS WHEREOF, the Company has caused this Convertible Note to be duly
executed by a duly authorized officer as of the date first above indicated.

  KORE NUTRITION INCORPORATED                     Per:     Authorized Signatory


--------------------------------------------------------------------------------

ANNEX A

NOTICE OF CONVERSION

The undersigned hereby elects to convert principal under the 5% Convertible Note
of Kore Nutrition Incorporated, a Nevada corporation (the “Company”), due on
April 30, 2010, into shares of the Company’s common stock (each a “Share”) as of
the date written below. The undersigned will pay all transfer taxes, intangible
or other taxes payable with respect hereto and is delivering herewith such
certificates and opinions as reasonably requested by the Company in accordance
therewith. No fee will be charged to the holder for any conversion.

The undersigned agrees to comply with any prospectus delivery requirements under
the applicable securities laws in connection with any transfer of the aforesaid
Shares.

Conversion calculations: _____________________________

Date to Effect Conversion: ____________________________

Principal Amount of Note to be Converted: ________________

Accrued Interest to be Converted: _______________________

Number of Shares to be issued: _________________________

Signature:_________________________________________

_________________________________________________
Name:

_________________________________________________
Address:

--------------------------------------------------------------------------------